ITEMID: 001-60733
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2002
DOCNAME: CASE OF PŁOSKI v. POLAND
IMPORTANCE: 3
CONCLUSION: Violation of Art. 8;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: Nicolas Bratza
TEXT: 9. The applicant was born in 1949 and lives in Wrocław, Poland.
10. On 22 February 1994 the applicant was arrested by the police.
11. On 24 February 1994 the applicant was brought before the Wrocław District Prosecutor (Prokurator Rejonowy) who charged him with larceny and detained him on remand.
12. On 2 July 1994 the applicant’s mother died.
13. On 3 July 1994 the applicant made an application for leave to attend the funeral of his mother. The application was in the following terms:
“I kindly ask you to grant me leave, on the basis of the telegram received on 3.7.94, [to attend] the funeral of my mother Płoska Stefania, address Bełchatów 67-400, Osiedle Dolnośląskie, Blok 225 – who died, which is confirmed by the telegram [informing] that her funeral will take place on 5.07.1994.
I very kindly ask you to grant me leave – I would like to pay last respects to my mother, a beloved person whom I lost. I ask you to agree to my request – I thank you very much for that.”
14. The application was accompanied by the statement of a prison officer who supported the applicant’s request.
15. On 4 July 1994 the Wrocław-Śródmieście District Court refused the permission to grant the applicant leave considering that he “was a habitual offender whose return to the prison cannot be guaranteed.”
16. On 5 July 1994 the Penitentiary Judge rejected the applicant’s application for leave to attend the funeral of his mother. The judge’s decision was worded as follows:
“Further to the application of 3.07.1994 for compassionate leave I hereby inform you that, after analysing the case, I have not found grounds for granting such leave because there are no compassionate circumstances as referred to in Art. 59 § 1 of the Code of the Enforcement of Sentences. I should inform you that the Wrocław-Śródmieście District Court on 4.07.94 (...) refused permission to grant compassionate leave.”
17. On 3 August 1994 the applicant’s father died.
18. On 6 August 1994 the applicant made an application for leave to attend the funeral of his father. The application was in the following terms:
“I kindly ask you to grant me a compassionate leave because my father Wacław Płoski has died. The funeral will take place on 8.08.1994 and I would like to attend it and to pay last respects to him. I should add that this is yet another death because in July 94 my mother died and I did not attend her funeral. Now my dad has died, so that I have been left without parents and I would like to bid farewell and attend my dad’s funeral. I declare that I will return from leave on time and I will not breach the trust. I ask you to agree to my request and I thank you for that.”
19. The application was accompanied by the statement of a prison officer who confirmed that the applicant’s “behaviour was beyond reproach” and that he “stayed in touch with his wife and children.”
20. On 8 August 1994 the Wrocław-Śródmieście District Court refused permission to grant the applicant leave. The court gave the following reasons for its decision:
“The charges against the accused involve a significant danger to society. The accused Wacław Płoski is a habitual offender within the meaning of Article 60 § 2 of the Criminal Code. In the court’s view, his return to the Detention Centre cannot be guaranteed. It should be pointed out that the next hearing has been fixed for 11 August 1994. For these reasons the above decision has been made.”
21. On 9 August 1994 the Penitentiary Judge refused the applicant’s application for leave to attend the funeral of his father. The judge’s decision was worded as follows:
“Further to the application of 6.08.1994 for compassionate leave I hereby inform you that, after analysing the case, I have not found grounds for granting such leave because there are no compassionate circumstances as provided by Art. 59 § 1 of the Code of the Enforcement of Sentences – permission refused by the Wrocław-Śródmieście District Court”
22. In a letter of 17 January 1995 the applicant requested the President of the Wrocław Regional Court (Sąd Wojewódzki) to provide him with a written explanation of the reasons for which he had not been allowed to attend, either alone or under police escort, the funerals of his mother and father. On 31 January 1995 the Legal Secretary of the Wrocław Regional Court advised the applicant that his requests for leave had been rejected because he had been a recidivist posing a risk of absconding.
23. On 26 May 1995 the applicant was convicted of larceny and received a prison term.
24. On 27 February 1996 the applicant was released from prison.
25. The relevant provisions of the Code of the Enforcement of Sentences 1969 read as follows:
Article 59:
“§ 1 In compassionate cases the Penitentiary Judge may allow the prisoner to leave the prison, if necessary under the escort of prison officers, for a period not exceeding 5 days; ...
§ 2 In urgent cases the Prison Governor may grant temporary leaves for a period described in § 1 (...)”
Article 88 § 2:
“... [T]he leave described in Article 59 may be granted only after a permission has been obtained from the organ at whose disposal the detainee remains.”
VIOLATED_ARTICLES: 8
